Exhibit 10.an

 

CONSULTING AND NONCOMPETITION AGREEMENT

 

This CONSULTING AND NONCOMPETITION AGREEMENT (this “Consulting Agreement”) is
entered into as of this 1st day of December, 2003 by and among James J. Pennetti
(the “Executive”), Unizan Bank, National Association (the “Bank”), and Unizan
Financial Corp. (the “Corporation”).

 

WHEREAS, the Executive has until the date of this Consulting Agreement served as
Executive Vice President, Secretary, and Chief Financial Officer of the Bank and
the Corporation,

 

WHEREAS, effective as of the date of this Consulting Agreement the Executive’s
service as Executive Vice President, Secretary, and Chief Financial Officer of
the Bank and the Corporation is terminating,

 

WHEREAS, the Executive and the Corporation are parties to a Severance Agreement
dated as of August 1, 2002 (the “Severance Agreement”), and the Executive and
the Bank are parties to an Amended Salary Continuation Agreement also dated as
of August 1, 2002 (the “SERP”),

 

WHEREAS, the Severance Agreement and the SERP provide that the Executive shall
be entitled to cash severance and other benefits as a result of termination of
the Executive’s service,

 

WHEREAS, the Corporation, the Bank, and the Executive desire to memorialize in
this Consulting Agreement the cash severance and other benefits payable to the
Executive under the Severance Agreement and the SERP,

 

WHEREAS, the Executive is familiar with the Corporation’s and the Bank’s
business, operations, properties, and prospects, the Executive has extensive
banking experience in the market areas served by the Corporation and the Bank,
and the Executive has made significant contributions to the profitability,
growth, and financial strength of the Corporation and the Bank,

 

WHEREAS, the Executive’s services are of a special, unique, and unusual
character with distinctive value, and the Corporation and the Bank therefore
desire to maintain access to the Executive’s knowledge, judgment, and
experience,

 

WHEREAS, the Corporation, the Bank, and the Executive desire that the Executive
continue after the effective date of this Consulting Agreement to render
consulting services to the Corporation and the Bank in accordance with the terms
and conditions set forth herein,

 

NOW, THEREFORE, in consideration of these premises, the mutual promises and
covenants contained herein, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Corporation, the Bank, and the Executive hereby agree
as follows.

 



--------------------------------------------------------------------------------

1.  CONSULTING SERVICES.    The Executive hereby agrees to provide such
consulting and other relevant services and advice as the Corporation shall
reasonably request, which may include consulting and advisory services rendered
to the Corporation, to the Bank, or to a company controlled by the Corporation
or the Bank. The Executive shall devote his best efforts to performance of his
duties hereunder, and shall in a timely manner commit and make available
sufficient time to provide the services reasonably requested by the Corporation.

 

The relationship between the Corporation and the Executive is that of client and
independent contractor. The Corporation does not assume, and specifically
disclaims, any obligations of an employer to an employee that may exist under
applicable law. The Executive shall not have any of the rights of an employee
and specifically waives any and all such rights. The Executive hereby agrees to
take any and all such actions as the Corporation may reasonably request to
establish that no employment relationship exists. The Executive shall be treated
as an independent contractor for all purposes of federal, state, and local
income taxes and payroll taxes.

 

2.  CONSULTING COMPENSATION.    In consideration of the Executive’s promise to
render consulting and advisory services, the Executive shall be entitled to (a)
a lump sum payment in the amount of $100,000, payable on or before December 15,
2003, and (b) for actual consulting and advisory services performed at the
Corporation’s request, compensation at the rate of $119 for each full hour of
services rendered and a proportionate amount for any increment less than an
hour. By the end of any week in which the Executive performs consulting or
advisory services at the Corporation’s request, the Executive shall present to
the Corporation a statement showing services rendered and the amount of time
expended, in increments of a quarter hour. Compensation for services rendered
shall be payable at the same time as the Bank’s regular payroll. The Executive
shall also be entitled to reimbursement for all reasonable and necessary
business expenses incurred in the performance of consulting and advisory
services under this Consulting Agreement, provided such expenses are incurred
and accounted for in accordance with the policies and procedures established
from time to time by the Corporation.

 

3.  SEVERANCE BENEFITS.

 

(a)  Cash Benefits.    The Corporation, the Bank, and the Executive acknowledge
and agree that the cash severance and other benefits payable to the Executive
under the Severance Agreement and the SERP shall consist of cash in the amount
of $547,741 payable under section 2(a)(1) of the Severance Agreement, cash in
the amount of $11,520 payable under section 2(a)(2) of the Severance Agreement,
cash in the amount of $652,190 payable under section 2.4 of the SERP, and cash
in the amount of $638,254 payable as an excise tax gross-up payment under the
Severance Agreement and the SERP. The aggregate amount of $1,849,705 shall be
paid to the Executive on or before December 15, 2003 in a single lump sum,
discharging in full the Corporation’s and the Bank’s obligations under the SERP
and under sections 2(a)(1) and 2(a)(2) of the Severance Agreement. Upon payment
to the Executive of cash in the aggregate amount of $1,849,705, the Executive
agrees that the SERP shall be terminated and of no further force or effect, and
the Executive hereby waives any other rights or benefits he may have had under
the terms of the SERP.

 

2



--------------------------------------------------------------------------------

(b)  Exercise of Stock Options.    The Executive holds options to acquire
150,152 shares of the Corporation’ common stock, which were granted to him under
one or more of the Corporation’s stock option plans. All of the stock options
held by the Executive shall from and after the date of this Consulting Agreement
be exercisable and vested, regardless of any contrary vesting or exercisability
schedule set forth in the stock option plan or plans or in the Executive’s stock
option award agreement or agreements. All of the Executive’s stock options may
be exercised in whole or in part at any time or from time to time until January
5, 2005, regardless of any contrary option expiration schedule set forth in the
stock option plan or plans or in the Executive’s stock option award agreement or
agreements, but the stock options may be exercised solely by the Executive and
shall not be transferred by the Executive.

 

(c)  Attorneys’ Fees.    The Corporation hereby agrees to pay for attorneys’ and
related fees, costs, and expenses incurred by the Executive as the result of
entering into this Consulting Agreement. The fees and expenses of counsel
selected by the Executive shall be paid or reimbursed to the Executive by the
Corporation upon presentation by the Executive of a statement or statements
prepared by the Executive’s counsel in accordance with counsel’s customary
practices.

 

(d)  Other Benefits.    This Consulting Agreement supersedes the SERP, but it
does not affect any other vested rights the Executive may have under any other
benefit agreement or benefit plan to which the Executive is a party or in which
the Executive participated on the effective date of this Consulting Agreement,
including the Bank’s Amended Group Term Carve Out Plan. As a consultant and
independent contractor, the Executive shall have no right to participate in any
benefit plans or arrangements of the Corporation, the Bank, or any company
controlled by the Corporation or the Bank, including but not limited to any
qualified or non-qualified deferred compensation or retirement plan, any stock
option, appreciation right, phantom stock, or restricted stock plan, or any
other equity participation plan, any bonus, incentive, or other cash
compensation plan, and any sick leave, severance pay, holiday, or other fringe
benefit program of any name or nature whatsoever. The Executive expressly waives
the right to participate in, or receive benefits under, all such plans,
programs, or arrangements.

 

4.  TERM OF THIS CONSULTING AGREEMENT.    The term of this Consulting Agreement
shall commence on December 1, 2003 and end on November 30, 2004. This Consulting
Agreement shall terminate before the end of its term if the Executive dies
before the end of the term.

 

5.1  RESTRICTED ACTIVITIES.

 

(a)  Noncompete Payment.    In consideration of the benefits to be derived by
the Executive under this Consulting Agreement, and for the additional
consideration of cash in the amount of $250,000 to be paid on or before December
15, 2003, the Executive hereby agrees that he shall not directly or indirectly,
whether for his own account or for the account of any other person, firm,
corporation, or other business organization, compete with the Corporation by:

 

3



--------------------------------------------------------------------------------

(1) providing Banking Services (as defined below) on behalf of any other
business organization in the capacity of director, manager, partner, or
executive officer with policy making authority, including but not limited to
principal executive officer, principal financial or accounting officer,
principal operating or administrative officer, or other executive officer
capacity, or

 

(2) providing Banking Services to any Client (as defined below), or

 

(3) making any statement or taking any actions that, in the sole judgement of
the Corporation, interfere with the Corporation’s business relationships with
any Client, including but not limited to any statements that are harmful to the
reputation of the Corporation or the Corporation’s standing in the communities
it serves, or

 

(4) except on behalf of the Corporation as may be requested by the Corporation,
making contact either directly or indirectly with any Client or inducing or
encouraging any Client to enter into any business relationship with any person,
firm, corporation, or other business organization other than the Corporation
relating to Banking Services or banking business of any type, or

 

(5) enticing or encouraging any person employed by or associated with the
Corporation as an employee, officer, director, manager, salesperson, consultant,
independent contractor, representative, or other agent to serve as an employee,
officer, director, manager, salesperson, consultant, independent contractor,
representative, or other agent of any person, firm, corporation, or other
business organization other than the Corporation, or

 

(6) taking any actions that may interfere with the Corporation’s property rights
in lists of clients or otherwise diminish the value of such lists to the
Corporation.

 

For purposes of section 5 as a whole, including this section 5.1, the term
“Corporation” includes not only Unizan Financial Corp. but also any subsidiary
identified in Unizan Financial Corp.’s Form 10-K Annual Report, Part I, Item 1
(Business), and any other company whose accounts are consolidated with those of
Unizan Financial Corp. according to the principles of consolidation stated in
the notes to Unizan Financial Corp.’s audited, consolidated financial statements
included in Unizan Financial Corp.’s Form 10-K Annual Report for the year ended
December 31, 2002 or to be included in Unizan Financial Corp.’s Form 10-K Annual
Report for the year ended December 31, 2003.

 

The noncompetition covenant contained in this section 5.1(a) shall expire at the
end of the term of this Consulting Agreement.

 

4



--------------------------------------------------------------------------------

(b)  Definition of Banking Services and Client.    For purposes of this
Consulting Agreement, the term “Banking Services” means retail or commercial
banking business, asset and trust management, wealth management, investment
services, and all other services that are actually provided by the Corporation.
Banking Services that are not in competition with the Corporation shall not be
subject to this section 5.1, whether because they consist of services that the
Corporation does not provide or because they consist of services rendered in a
market in which the Corporation conducts no business.

 

For purposes of this Consulting Agreement, the term “Client” means all persons
or entities who were clients of the Corporation on the effective date of this
Consulting Agreement or who have been clients of the Corporation since December
1, 2001, as well as any persons or entities the Executive knows have been
identified as potential clients by the Corporation. However, the term “Client”
excludes any member of the Executive’s immediate family, as defined under Rule
16a-1 of the Securities Exchange Act of 1934, or any trust of which the
Executive or any member of his immediate family is a trustee or beneficiary.

 

(c)  Permitted Banking Services.    Anything in this section 5 to the contrary
notwithstanding, the Executive shall not be prohibited from serving as an
employee or associating in any way with an organization of any type, whether it
provides Banking Services or other products or services and regardless of
whether it competes with the Corporation, if the Executive does not serve as a
director, manager, partner, or executive officer with that other organization,
provided that the Executive nevertheless makes available sufficient time to
provide the services reasonably requested by the Corporation under this
Consulting Agreement.

 

5.2  PERIOD OF TIME AND SCOPE.    The Executive and the Corporation agree that
the period of time and the scope applicable to the covenant contained in section
5.1 are reasonable and necessary to protect the legitimate business interests of
the Corporation. The Executive agrees that section 5.1 does not unduly limit the
Executive’s ability to obtain employment or otherwise earn a living at the same
general level of economic benefit as anticipated by this Consulting Agreement.
However, if section 5.1 is held to be unreasonable in any judicial or other
dispute resolution proceeding, then the period of time or scope shall be reduced
as necessary so that section 5.1 may be enforced to the full extent possible.

 

5.3  UNDERSTANDINGS.    It is understood by and between the parties hereto that
the covenants by the Executive stated in section 5 as a whole are an essential
element of this Consulting Agreement and that, but for the agreement of the
Executive to comply with such covenants, the Corporation would not have entered
into this Consulting Agreement. The Corporation and the Executive have
independently consulted with their respective counsel and have been advised in
all respects concerning the reasonableness and propriety of such covenants, with
specific regard to the nature of the business conducted by the Corporation.

 

6.1  NON-DISCLOSURE.    The Executive covenants and agrees that he will not
reveal to any person, firm, or corporation any confidential information of any
nature concerning the

 

5



--------------------------------------------------------------------------------

Corporation, its business, or anything connected therewith. As used in this
section 6, the term “Corporation” has the more expansive definition given in
section 5.1(a), and the term “confidential information” means all of the
Corporation’s confidential and proprietary information and trade secrets in
existence on the date hereof or at any time during the term of this Agreement,
including but not limited to:

 

(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information, and

 

(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms, or processes or other technical
information, and

 

(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information, and

 

(d) trade secrets, as defined from time to time by the laws of the State of
Ohio.

 

Notwithstanding the foregoing, confidential information excludes information
that—as of the date hereof or at any time after the date hereof—is published or
disseminated without obligation of confidence or that becomes a part of the
public domain by or through action of the Corporation or otherwise than by or at
the direction of the Executive.

 

6.2  RETURN OF MATERIALS.    The Executive agrees to deliver or return to the
Corporation upon expiration of this Consulting Agreement or as soon thereafter
as possible all written information and any other similar items furnished by the
Corporation or prepared by the Executive in connection with his services
hereunder. The Executive will retain no copies thereof after termination of this
Consulting Agreement.

 

6.3  INJUNCTIVE RELIEF.    The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Corporation if the
Executive fails to observe the obligations imposed on him by this section 6.
Accordingly, if the Corporation institutes an action to enforce the provisions
hereof, the Executive hereby waives the claim or defense that an adequate remedy
at law is available to the Corporation, and the Executive agrees not to urge in
any such action the claim or defense that an adequate remedy at law exists.

 

6.4  SURVIVAL OF COMMON LAW PROTECTION.    During and after the term of this
Consulting Agreement, in addition to the protection given to the Corporation’s
confidential information by this Consulting Agreement, the Corporation’s
confidential information shall be entitled to all such protections as may be
available under applicable law, and the Corporation may seek to enforce any of
its rights with respect thereto.

 

6.5  RIGHTS AND OBLIGATIONS SURVIVE TERMINATION OF THE AGREEMENT.    The rights
and obligations set forth in section 6.1 through this section 6.5 shall survive
termination of

 

6



--------------------------------------------------------------------------------

this Consulting Agreement, and shall be enforceable following such termination.
Without intending to limit the remedies available to the Corporation, the
Executive agrees that damages at law will be an insufficient remedy to the
Corporation if the Executive violates any of the terms in sections 6.1 through
this section 6.5, and that the Corporation may apply for and is entitled to
injunctive relief in any court of competent jurisdiction to restrain the breach
or threatened breach of, or otherwise to specifically enforce, any of the
covenants of sections 6.1 through 6.5.

 

7.  SUCCESSORS AND ASSIGNS.    Without written consent of the other party, none
of the Corporation, the Bank, or the Executive shall assign, transfer, or
delegate this Consulting Agreement or any rights or obligations under this
Consulting Agreement except as expressly permitted herein. This Consulting
Agreement shall be binding upon the parties hereto and their heirs, personal
representatives, successors, and permitted assigns. This Consulting Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, and legatees.

 

8.  GOVERNING LAW, JURISDICTION, AND FORUM.    This Consulting Agreement shall
be construed under and governed by the internal laws of the State of Ohio
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Ohio or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Ohio.

 

9.  ENTIRE AGREEMENT.    This Consulting Agreement sets forth the entire
agreement of the parties with respect to the subject matter contained herein,
and any oral or written statements, representations, agreements, or
understandings made or entered into before or at the same time as execution of
this Consulting Agreement are hereby rescinded, revoked, and rendered null and
void.

 

10.  NOTICES.    Any notice required or permitted under this Consulting
Agreement shall be deemed to have been effectively made or given if in writing
and personally delivered, delivered by mail properly addressed in a sealed
envelope, postage prepaid, or sent by facsimile. Unless otherwise changed by
notice, notice shall be properly addressed to the Executive if addressed to the
address of the Executive on the books and records of the Corporation at the time
of the delivery of such notice, and properly addressed to the Corporation if
addressed to Unizan Financial Corp., 220 Market Avenue South, Canton, Ohio,
44702, Attention: President and Chief Executive Officer.

 

11.  SEVERABILITY.    In the case of conflict between any provision of this
Consulting Agreement and any statute, law, regulation, or judicial precedent,
the affected provisions of this Consulting Agreement shall be curtailed and
limited solely to the extent necessary to bring them within the requirements of
law. If any provision of this Consulting Agreement is held by a court of
competent jurisdiction to be indefinite, invalid, void, voidable, or otherwise
unenforceable, the balance of this Consulting Agreement shall continue in full
force and effect unless such

 

7



--------------------------------------------------------------------------------

construction would clearly be contrary to the intentions of the parties or would
result in an injustice.

 

12.  CAPTIONS AND COUNTERPARTS.    The captions in this Consulting Agreement are
solely for convenience. The captions in no way define, limit, or describe the
scope or intent of this Consulting Agreement. This Consulting Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same
instrument.

 

13.  AMENDMENT AND WAIVER.    This Consulting Agreement may not be amended,
released, discharged, abandoned, changed, or modified in any manner, except by
an instrument in writing signed by each of the parties hereto. The failure of
any party hereto to enforce at any time any of the provisions of this Consulting
Agreement shall in no way be construed to be a waiver of any such provision, nor
in any way to affect the validity of this Consulting Agreement or any part
thereof or the right of any party thereof to enforce each and every such
provision. No waiver or any breach of this Consulting Agreement shall be held to
be a waiver of any other or subsequent breach.

 

14.  ARBITRATION.    Any dispute or controversy arising under or in connection
with this Consulting Agreement shall be settled exclusively by arbitration in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

15.  SECRECY.    The Executive agrees that apart from discussions with his
personal counsel and his immediate family, whom he will ask not to divulge the
terms of this Consulting Agreement, he will not disclose, publicize, or discuss
the terms of this Consulting Agreement with anyone within or outside of the
Corporation unless required by subpoena or any other legal compulsion, and he
will give immediate notice to the Corporation of the receipt of any subpoena or
other legal document which might call upon him to disclose the contents of this
Consulting Agreement.

 

16.  NO WITHHOLDING.    The Executive acknowledges that all payments to be made
hereunder will be made without any deduction by the Corporation for federal,
state, and local payroll, withholding, and social security taxes, or any
unemployment and workers’ compensation insurance costs, all of which taxes and
deductions shall remain the exclusive responsibility of the Executive.

 

17.  MEDICARE SELF-EMPLOYMENT TAX INDEMNIFICATION.    The Corporation hereby
agrees to indemnify the Executive in the event the $100,000 lump sum payment for
the consulting services made to him by the Corporation are, upon examination by
the Internal Revenue Service, deemed to be subject to the Medicare portion of
the self-employment tax on the Executive’s personal income tax return for the
year in which the payments are made. If the Executive is assessed for this tax,
the Corporation shall pay to the Executive the amount

 

8



--------------------------------------------------------------------------------

necessary to provide the Executive with the funds to pay such assessment after
paying all such income taxes on the indemnification payment.

 

IN WITNESS WHEREOF, the parties have caused this Consulting Agreement to be duly
executed as of the date first written above.

 

 

EXECUTIVE    UNIZAN FINANCIAL CORP.      By:    

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

James J. Pennetti

       Roger L. Mann          Its:   President and Chief Executive Officer     
UNIZAN BANK, NATIONAL ASSOCIATION     

By:

            

--------------------------------------------------------------------------------

         James H. Nicholson          Its:   President and Chief Executive
Officer

 

9